DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Doug M. Owens (Reg. No. 51,314) on August 4, 2022.
The application has been amended as follows: 
1. (Currently Amended) A method performed by a terminal in a communication system, the method comprising:
receiving, from a base station, information on a number of code block groups (CBGs) of a transport block (TB) via higher layer signaling, wherein a CBG includes one or more code blocks (CBs) of the TB;
identifying the number of the CBGs of the TB based on the information on the number of the CBGs; 
receiving, from the base station, downlink control information (DCI) scheduling downlink data transmission, wherein the DCI includes a new data indicator (NDI) and a CBG indicator;
receiving, from the base station, data corresponding to the TB based on the DCI; 
determining, based on the NDI, whether the data corresponds to an initial transmission of the TB or a retransmission of the TB;
in response to determining 
in response to determining 

5. (Currently Amended) The method of claim 4, wherein decoding the received data including the one or more CBGs comprises:
in response to indicating that the one or more CBGs and the previously received CBGs are combinable, combining the one or more CBGs and the previously received corresponding CBGs; and 
decoding the combined CBGs. 

6. (Currently Amended) The method of claim 4, wherein decoding the received data including the one or more CBGs comprises: 
in response to indicating that the one or more CBGs and the previously received CBGs are not combinable, discarding the previously received CBGs; and 
decoding the one or more CBGs.  

7. (Currently Amended) A method performed by a base station in a communication system, the method comprising:
determining a number of code block groups (CBGs) of a transport block (TB);
transmitting, to a terminal, information on [[a]]the determined number of the CBGsthe 
transmitting, to the terminal, downlink control information (DCI) scheduling downlink data transmission, wherein the DCI includes a new data indicator (NDI) and a CBG indicator; and
transmitting, to the terminal
wherein in response to indicating that the data corresponds to an initial transmission of the TB, the data includes the CBGs of the TB, and
wherein in response to indicating that the data corresponds to a retransmission of the TB, the data includes one or more CBGs of the CBGs, wherein each bit of the CBG indicator indicates whether a corresponding CBG of the TB is present or not in the data.



9. (Currently Amended) The method of claim 7, wherein a bit length of the CBG indicator for the TB is associated with 

11. (Currently Amended) A terminal in a communication system, the terminal comprising:
a transceiver; and
a controller configured to:
receive, from a base station via the transceiver, information on a number of code block groups (CBGs) of a transport block (TB) via higher layer signaling, wherein a CBG includes one or more code blocks (CBs) of the TB,
identify the number of the CBGs of the TB based on the information on the number of the CBGs, 
receive, from the base station, via the transceiver, downlink control information (DCI) scheduling downlink data transmission, wherein the DCI includes a new data indicator (NDI) and a CBG indicator,
receive, from the base station, via the transceiver, data corresponding to the TB based on the DCI,
determine, based on the NDI, whether the data corresponds to an initial transmission of the TB or a retransmission of the TB, 
in response to determining 
in response to determining 

15. (Currently Amended) The terminal of claim 14, wherein the controller is further configured to:
in response to indicating that the one or more CBGs and the previously received CBGs are combinable, combine the one or more CBGs and the previously received corresponding CBGs, and 
decode the combined CBGs. 

16. (Currently Amended) The terminal of claim 14, wherein the controller is further configured to: 
in response to indicating that the one or more CBGs and the previously received CBGs are not combinable, discard the previously received CBGs, and 
decode the one or more CBGs.  

17. (Currently Amended) A base station in a communication system, the base station comprising:
a transceiver; and
a controller configured to:
determine a number of code block groups (CBGs) of a transport block (TB),
transmit, to a terminal, via the transceiver, information on [[a]]the number of the CBGsthe 
transmit, to the terminal, via the transceiver, downlink control information (DCI) scheduling downlink data transmission, wherein the DCI includes a new data indicator (NDI) and a CBG indicator, and
transmit, to the terminal
wherein in response to indicating that the data corresponds to an initial transmission of the TB, the data includes the CBGs of the TB, and
wherein in response to indicating that the data corresponds to a retransmission of the TB, the data includes one or more CBGs of the CBGs, wherein each bit of the CBG indicator indicates whether a corresponding CBG of the TB is present or not in the data.

19. (Currently Amended) The base station of claim 17, wherein a bit length of the CBG indicator for the TB is associated with 

21. (Currently Amended) The method of claim 1, wherein in response to corresponding to the initial transmission, the received data is decoded without consideration of the CBG indicator. 

22. (Currently Amended) The terminal of claim 11, wherein in response to corresponding to the initial transmission, the received data is decoded without consideration of the CBG indicator.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646